Citation Nr: 0202731	
Decision Date: 03/24/02    Archive Date: 04/04/02

DOCKET NO.  98-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active military service from February 1955 to 
December 1956.  In a June 1997 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for a back disability.  The veteran 
appealed this issue to the Board of Veterans' Appeals 
(Board).  In December 1998, the veteran testified before the 
undersigned member of the Board at the RO.  Thereafter, a 
decision was issued by the Board in March 1999 that denied 
the veteran's appeal.  In September 1999, the United States 
Court of Appeals for Veterans Claims ("the Court") issued 
an order vacating the Board's March 1999 decision and 
remanding the appeal to the Board for further action 
consistent with the Court's holdings in Elkins v. West, 12 
Vet. App. 209 (1999) and Winters v. West, 12 Vet. App. 203 
(1999).  Thereafter, in April 2000, the Board again 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for a 
back disability.  

The veteran appealed the Board's decision to the Court.  In 
May 2001, the Court issued an order vacating the Board's 
April 2000 decision for further proceedings in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  The Board notes that to implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REMAND

Following the Court's May 2001 order vacating the Board's 
decision, the Board issued a September 2001 letter to the 
veteran and his representative which stated that his claim 
has been transferred to the Board and that the veteran and 
his representative could submit additional evidence and 
argument in conjunction with his claim.

In a December 2001 letter, the veteran's representative 
requested that the veteran be afforded a 60-day extension of 
time to submit additional evidence and argument.  Thereafter, 
the veteran and his representative submitted 2 private 
medical reports from Robert Braun, M.D., and from R. Uy, 
M.D., in support of his claim.  In letters which accompanied 
these reports, the veteran's representative specifically 
indicated that the veteran did not waive initial RO 
jurisdiction over the newly submitted evidence.  

The Board notes that 38 C.F.R. § 20.1304(c) is the current 
and controlling regulation in effect at the time that the 
correspondence from the veteran's representative was 
received.  Under 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  In this case, the representative 
specifically indicated that the veteran would like this new 
evidence to be initially reviewed by the RO.  

The Board notes that it is not clear whether the veteran and 
his representative still are requesting additional time to 
submit evidence and argument in this case.  However, since 
this case is being remanded to the RO for initial review, 
they may submit any other additional evidence and argument 
directly to the RO for review.   In light of the foregoing, 
this matter is Remanded for the following action:

The RO should readjudicate whether new 
and material evidence has been presented 
to reopen a claim of service connection 
for a back disability in light of the 
record to include the newly submitted 
medical statements of Drs. Braun and Uy.  
If the veteran's claim is not resolved in 
his favor, he must be issued a 
supplemental statement of the case which 
addresses all evidence submitted 
subsequent to the February 1998 statement 
of the case. He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


